Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-17 and 19-20 objected to because of the following informalities:  
Regarding claims 2-20, in line 1 the phrase “The automatic tie tool having a slider-based positioning mechanism” must be change to “The automatic tie tool having the slider-based positioning mechanism”.
Regarding claim 13, in line 2 the phrase “according to claim 1” must be changed to “according to claim 12”.
Regarding claim 17, in lines 2-3 the phrase “a slider-based positioning mechanism” must be changed to “the slider-based positioning mechanism”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claim 18, in lines 1-2 the phrase “An automatic tie tool, comprising the automatic tie tool having a slider-based positioning mechanism” render the claim indefinite because it is unclear if “An automatic tie tool, comprising the automatic tie tool having a slider-based positioning mechanism” is the same as or different from “An automatic tie tool having a slider-based positioning mechanism” that recited in claim 1 which claim 18 is depend from.
As best understood and for the purpose of the examination, the Examiner interpreted “An automatic tie tool, comprising the automatic tie tool having a slider-based positioning mechanism” is the same as “An automatic tie tool having a slider-based positioning mechanism” that recited in claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tanaka (JPH0789511A attached NPL, English Machine translation).
Regarding claim 1, Tanaka discloses an automatic tie tool (paragraph 13) having a slider-based positioning mechanism, comprising: 
a slider (figs.5-6: (3)) and a guide rail (figs.5-6: (52)), wherein the slider is fitted to the guide rail, five spatial degrees of freedom of the slider are restricted by the guide rail (figs.5-6: the element (3) is sliding only along the guide (52)), the slider slides in a lengthwise direction of the guide rail (paragraphs 57 and 175), 
a head (figs.6-8 and 10: (110)) of a tie (figs.6-8: (100)) is pre-positioned onto the slider (figs.5-6: (3)), and 
the slider (figs.5-6: (3)) is configured to slide in the lengthwise direction of the guide rail (figs.5-6: (52)) to push the tie (figs.6-8: (100)) from a pre- positioned position (fig.5) to a tying operation position (fig.6) (paragraphs 213-220).  

Regarding claim 2, Tanaka discloses wherein the slider has a hole (figs.1-3: (111)) allowing the tie (figs.1-3: (100)) to pass therethrough (paragraph 122).  

	
Regarding claim 3, Tanaka discloses wherein the hole (figs.1-3: (11)) has a shape and size matching those of the (figs.1-3: (100)) tie so that the tie can pass through the hole (paragraph 122).  


Regarding claim 14, Tanaka discloses wherein the slider (figs.5-6 and 10: (3)) is configured to have a groove- shaped or hole-shaped slidable fitting portion which is slidably fitted to the guide rail (figs.5-6 and10: (52)), and the guide rail is mounted to the slidable fitting portion (paragraph 175).  

Regarding claim 15, Tanaka discloses wherein the slider (figs.5-6 and 10: (3)) and the guide rail (figs.5-6 and10: (52)) are fitted with each other in a cross section which is in a rectangle shape, or a double circular or arcuate shape, or a triangle, or a splined shape, or a combination of the above-mentioned basic cross-sectional shapes.  

Regarding claim 16, Tanaka discloses wherein the automatic tie tool having a slider- based positioning mechanism is used in an automatic tie tool into which ties are loaded manually, or in an automatic tool into which ties are loaded by a robotic arm, or in an automatic tie tool into which ties are loaded from a curved or flat-type magazine, or in an automatic tie tool into which ties are loaded from a wheel-shaped magazine, or in an automatic tie tool using interconnected ties (paragraph 154: feeding device and fig.1; also paragraphs 167-175 and figs.5-7: (1)).  

Regarding claim 17, Tanaka discloses wherein the automatic tie tool having a slider-based positioning mechanism is either used in an automatic tying tool for one-piece fixing ties having irregularly shaped heads, or used in an automatic tying tool for conventional nylon ties having regularly- shaped heads (paragraph 21 and figs.1-3: the shape of the plastic head (110)).  

Regarding claim 18, Tanaka discloses an automatic tie tool (paragraph 13), comprising the automatic tie tool having a slider-based positioning mechanism according to claim 1 (see the rejection of claim 1 above).  


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Furutsu (US4499928A).

Regarding claim 1, Tanaka discloses an automatic tie tool (abstract) having a slider-based positioning mechanism (figs5-10: (24)) (col.3 line 17-col.4 line 2, col.5 lines 9-14 and col.6 line 29-col.8 line 4); , comprising: 
a slider (figs.5-10: (24)) and a guide rail (figs.5-10: (29)), wherein the slider is fitted to the guide rail, five spatial degrees of freedom of the slider are restricted by the guide rail (figs.5-10: the element (24) is sliding only along the guide (29)), the slider slides in a lengthwise direction of the guide rail (figs.7-10), 
a head (fig.2: (5)) of a tie (figs.1-4 and 7-10: (element M) is pre-positioned onto the slider (fig.8), and 
the slider (figs.8-10: (24)) is configured to slide in the lengthwise direction of the guide rail (figs.8-10: (29)) to push the tie (figs.8-10: (element M)) from a pre- positioned position (fig.8a) to a tying operation position (fig.8C).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JPH0789511A attached NPL, English Machine translation).

Regarding Claims 4 and 6-11, Tanaka discloses the head (110) of the tie (100) is stuck and stop by the slider (figs.5-6 and 10: (3)) (see fig.9 and paragraph 151) (paragraphs 174-175) (figs.5-7: see how the head (110) is stuck in element (3) to be pushed from the position of fig.5 to the position of fig.7);
Tanaka does not disclose a protrusion structure is designed to be provided on the slider, the protrusion structure comprises a convex rib group and a stop wall, and the head of the tie is stuck by the convex rib group together with the stop wall;
Tanaka does not disclose claims 6-11;
However, the configuration of a convex rib group and a stop wall are designed according to a shape and a size of the head of a corresponding one-piece fixing tie;
Further, the Applicant discloses the convex rib group and the stop wall are set according to the shape and size of the corresponding head of the one-piece fixing tie 14; the convex rib group and the stop wall are replaced with the profiled recess 102, the profiled recess 102 is sized according to the corresponding head of the one-piece fixing tie 14 such that the head of the one-piece fixing tie 14 is fixed onto the slider 1 (Applicant’s specification page 8);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute stuck and stop means of Tanaka by any equivalent stuck and stop means, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JPH0789511A attached NPL, English Machine translation) in view of non-patent literature FUYU FSL40 Linear Guide Rail Slide “ LGRS, first available date 11/27/2017 (see page 2)”.
Regarding claim 12, Tanaka does not disclose wherein the slider is driven directly by a cylinder, or driven by a belt, or by a screw-nut transmission pair, or by being pushed out by a spring and 6Docket No.: SZA0002PA/127566-2 pulled back by a flexible cord, or by serially-connected four-bar mechanisms with an increased stroke, or by a toggle mechanism with an increased stroke, or by a stroke-increasing rocker-slider mechanism, or by a stroke-increasing crank-slider mechanism.  

LGRS teaches a screw-nut transmission pair that driving by electrical motor (pages 1 and 4);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Tanaka to have screw-nut transmission pair as taught by LGRS in order to provide a driving mechanism for the slider, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 13, LGRS teaches wherein the belt, or the screw-nut transmission pair, or the flexible cord, or the serially-connected multiple sets of four-bar mechanisms, or the toggle mechanism, or the rocker-slider mechanism, or the crank-slider mechanism is driven by pneumatic power or electric power (pages 1 and 4 stepper motor).  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, neither Furutsu (US4499928A) Xu (CN107150832A) disclose every single limitation as set forth, nor does the combination of Furutsu and Xu teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein a cut-off blade configured to separate the tie from a tie connecting plate is mounted on the slider, and the cut-off blade is configured to move along the guide rail along with the slider and is slidable up and down” in combination with the other limitations of the claim. 
Claims 19-20 are allowed because they depend from claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725